DAVIS, Justice.
This case was tried on the same stipulation of facts as the case of Cotton Concentration Company, Inc. v. A. Lassberg & Company, Inc., No. 7970 upon the docket of this Court, except appellee, Molsen’s, name was inserted and the amount involved is $6,130.78. The briefs that were filed were exactly alike and the only difference is the amount involved. If this Court is right in Cotton Concentration Company, Inc. v. A Lassberg Company, Inc., No. 7970, the same facts and the law are exactly the same. In this case, the ap-pellee is indebted to appellant in the sum of $6,130.78.
Plaintiff-appellee, Molsen, sued defendant-appellant Cotton Concentration Company, a warehouseman, for a declaratory judgment. The trial court rendered a judgment that appellant take nothing. It has perfected its appeal and brings forward the same point of error that was brought forward in Cotton Concentration Company, Inc. v. A. Lassberg Company, Inc., No. 7970.
We hereby adopt the opinion in Cotton Concentration Company, Inc. v. A. Lassberg Company, Inc., No. 7970, 454 S.W. 2d 249 and enter the judgment that the trial court should have rendered.
The judgment of the trial court is reversed and Judgment is here entered for *256the appellant for $6,130.78, with interest thereon at the rate of 6% per annum from and after July 8, 1969.